internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp -plr-115792-99 date date acquiring tl t2 t3 state a date a date b date c dear this is in reply to a letter dated date in which rulings are requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the facts submitted for consideration are substantially as set forth below acquiring is a closed-end nondiversified management investment_company organized under the laws of state a acquiring has elected to be taxed as a regulated_investment_company ric under of the internal_revenue_code acquiring has outstanding voting common_stock and two series of voting preferred_stock t1 is a closed-end nondiversified management investment_company organized on date a under the laws of state a t1 has elected to be taxed as a ric under plr-115792-99 of the internal_revenue_code t1 has outstanding voting common_stock and two series of voting preferred_stock t2 is a closed-end nondiversified management investment_company organized on date b under the laws of state a t2 has elected to taxed as a ric under of the code t2 has outstanding voting common_stock and two series of voting preferred_stock t3 is a closed-end nondiversified management investment_company organized on date c under the laws of state a t3 will elect to be taxed as a ric under sec_851 and sec_855 of the code in its first tax_return t3 has outstanding voting common_stock and two series of voting preferred_stock each of acquiring t1 t2 and t3 is registered under the investment_company act of for what are represented to be valid business reasons the following transaction is proposed i ii t1 t2 and t3 target funds will transfer all of their assets and liabilities to acquiring in exchange for acquiring voting common_stock and voting preferred_stock the target funds will dissolve and distribute the acquiring voting common and voting preferred_stock to their shareholders each target fund common stockholder will be entitled to receive a proportionate number of acquiring common shares equal to the aggregate net asset value of the target fund common_stock owned by such shareholder on the exchange date each target fund preferred shareholder likewise will be entitled to receive a number of acquiring preferred shares having a liquidation preference and value equal to the liquidation preference and value of the target fund shares owned by such shareholder on the exchange date each target fund’s preferred shares have the same terms as the acquiring preferred shares to be issued iii acquiring may sell up to percent of the assets received in the transfers and will reinvest the proceeds consistent with its investment objectives and policies acquiring will not sell more than percent of any target fund’s assets following the transaction no fractional shares will be issued by acquiring in the transaction all fractional shares of acquiring common_stock will be aggregated and sold and the fractional shareholder will receive cash in lieu thereof plr-115792-99 the following representations have been made in connection with the proposed transaction a b c d e f g h the fair_market_value of the acquiring stock received by each target fund shareholder will be approximately equal to the fair_market_value of the target fund stock surrendered in the exchange acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each target fund immediately prior to the transaction for purposes of this representation amounts paid_by a target fund to dissenters amounts used by each target fund to pay its reorganization expenses amounts paid_by each target fund to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by each target fund immediately preceding the transfer will be included as assets of the respective target fund held immediately prior to the transaction acquiring has no plan or intention to reacquire any of its stock issued in the transaction after the transaction acquiring will use the assets acquired from target funds in its business except that a portion of these assets may be sold or otherwise_disposed_of in the ordinary course of acquiring’s business and as set forth above in step iii of the transaction any proceeds will be invested in accordance with acquiring’s investment objectives otherwise acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target funds acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 target funds will distribute to their shareholders the stock of acquiring received pursuant to the plan_of_reorganization the liabilities of target funds assumed by acquiring and any liabilities to which the transferred assets of target funds are subject were incurred by target funds in the ordinary course of their businesses following the transaction acquiring will continue the historic_business of each target fund or use a significant portion of each target fund’s historic_business_assets in the continuing business target funds acquiring and the shareholders of each target fund will pay their respective expenses if any incurred in connection with the plr-115792-99 transaction i j k l m n o p there is no intercorporate indebtedness existing between any of the target funds and acquiring that was issued acquired or will be settled at a discount acquiring and each target fund meet the requirements of a regulated_investment_company as referred to in a f the fair_market_value of the assets of each target fund transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target funds cash is being distributed to shareholders of target funds in lieu of fractional shares of acquiring solely to save acquiring the expense and inconvenience of issuing and transferring fractional shares and such cash does not represent separately bargained for consideration in the transaction the total cash consideration that will be paid in each transaction between acquiring and a target fund to the respective target fund shareholders instead of issuing fractional shares of acquiring stock will not exceed one percent of the total consideration that will be issued in the transaction to the target fund shareholders in exchange for their shares of target fund stock the fractional share interests of each shareholder of a target fund will be aggregated and no target shareholder will receive cash in an amount equal to or greater than the value of one full share of acquiring stock target funds are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 target funds and acquiring have elected to be taxed as rics under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of the transaction for each target fund have qualified for the special tax treatment afforded rics under the code after the transaction acquiring intends to continue to so qualify there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1 e to acquiring to acquire during the five year period beginning on the date of the proposed transaction with consideration other than plr-115792-99 acquiring stock acquiring stock furnished in exchange for a proprietary interest in a target fund in the proposed transaction either directly or through any transaction agreement or arrangement with any other person except for cash distributed to the target fund’s common shareholders in lieu of fractional shares of acquiring common_stock during the five year period ending on the date of the proposed transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired a target fund’s stock with consideration other than acquiring stock ii no target fund nor any person related as defined in sec_1_368-1 without regard to sec_1 e i a to a target fund will have acquired such target fund’s stock with consideration other than acquiring stock or the target fund’s stock and iii no distributions will have been made with respect to a target fund’s stock other than ordinary normal regular dividend distributions made pursuant to the target fund’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 of the code as required for each target fund’s tax treatment as a ric the aggregate value of the acquisitions redemptions and distributions discussed in paragraphs p and q above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in any target fund on the effective date of the proposed transaction at the time of the incorporation of each of t1 t2 and t3 there was no plan or intention to sell or otherwise dispose_of such corporation’s assets except in the ordinary course of business q r s based solely upon the information and representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of each target fund in exchange for voting shares of acquiring stock and acquiring’s assumption of each target fund’s liabilities followed by the distribution of each target fund to its shareholders of acquiring shares and any remaining assets in complete_liquidation will qualify as a reorganization within the meaning of sec_368 of the code acquiring and each target fund each will be deemed a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by each target fund upon the transfer plr-115792-99 of substantially_all of its assets to acquiring solely in exchange for acquiring voting_stock and acquiring’s assumption of such target fund’s liabilities or upon the distribution of such acquiring stock to the target fund shareholder sec_361 and c a acquiring will not recognize any gain_or_loss on the receipt of the assets of each target fund in exchange for voting shares of acquiring sec_1032 the basis of each target fund’s assets in the hands of acquiring will be the same as the basis of those assets in the hands of such target fund immediately prior to the reorganization sec_362 acquiring’s holding_period for the target fund assets acquired will include the period during which such assets were held by the target fund sec_1223 the shareholders of the target funds will not recognize any gain_or_loss on the receipt of voting shares of acquiring including fractional shares to which they may be entitled solely in exchange for their shares in the target funds sec_354 the basis of the acquiring shares received by the target fund shareholders including fractional shares to which they may be entitled will be the same in the aggregate as the basis of the target fund shares surrendered in exchange sec_358 the holding_period of the acquiring shares received by target fund shareholders in exchange for their target fund shares including fractional shares to which they may be entitled will include the period during which the exchanged target fund shares were held provided that the target fund shares are held as a capital_asset in the hands of the target fund shareholder on the date of the exchange sec_1223 any gain_or_loss realized by a shareholder of the target funds upon the sale of fractional share interests of acquiring voting_stock to which the stockholder is entitled will be recognized to the shareholder measured by the difference between the amount of cash received and the basis of the fractional share interest where the stock surrendered qualifies as a capital_asset in the hands of the shareholder such gain_or_loss will be a capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code pursuant to sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the items of the target funds described in sec_381 subject plr-115792-99 to the conditions and limitations specified in sec_381 and c and no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s representative sincerely assistant chief_counsel corporate by senior technical reviewer branch
